Proceeding pursuant to CPLR article 78 to review a determination of the Village of Wappingers Falls, dated September 27, 2000, which, after a hearing, found the petitioner guilty of charges set forth in specifications 2 and 3 of the charge of misconduct, and terminated his employment with the Village of Wappingers Falls Highway Department.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the determination of the hearing officer to terminate his employment is supported by substantial evidence (see Matter of Lahey v Kelly, 71 NY2d 135; Matter of Pell v Board of Educ., 34 NY2d 222).
The petitioner’s remaining contentions are either unpreserved for review or without merit. Florio, J.P., S. Miller, Schmidt and Cozier, JJ., concur.